214 F.3d 925 (7th Cir. 2000)
LARRY SPAIN,    Plaintiff-Appellant,    and    ERIC E. VICKERS,    Appellant,v.BOARD OF EDUCATION OF MERIDIAN COMMUNITY  UNIT SCHOOL DISTRICT NUMBER 101,    Defendant-Appellee.
Nos. 98-2950 & 98-3260
In the  United States Court of Appeals  For the Seventh Circuit
Argued December 8, 1999
Decided June 6, 2000

Appeals from the United States District Court  for the Southern District of Illinois.  No. 95 C 4265--G. Patrick Murphy, Judge. [Copyrighted Material Omitted]
Before HARLINGTON WOOD, JR., COFFEY, and FLAUM,  Circuit Judges.
HARLINGTON WOOD, JR., Circuit Judge.


1
This case is  an appeal from an order of the United States  District Court for the Southern District of  Illinois dismissing with prejudice the civil  rights case of plaintiff Larry Spain and an order  of sanctions against Mr. Spain's counsel, Eric  Vickers. Mr. Spain filed this suit under Title  VII of the Civil Rights Act of 1964, 42 U.S.C.  sec. 2000e et seq., and 42 U.S.C. sec. 1981 in  November, 1995, claiming he was wrongfully  terminated as school principal because of his  race by his employer, defendant-appellee Board of  Education of Meridian Community Unit School  District Number 101 ("the Board").

I.  BACKGROUND

2
Mr. Spain's case was originally assigned to  Judge J. Phil Gilbert. During discovery, the  Board filed a Motion to Compel Answers to  Interrogatories and Responses to a Request for  Production based on plaintiff's failure to file  his initial disclosures and to cooperate in  discovery. The court granted this motion, and on  December 5, 1996, as a sanction ordered plaintiff  to pay $285 in attorney's fees and costs to  defense counsel by January 8, 1997. The sanction  was not paid until July 27, 1998. In April, 1998,  the case was reassigned to newly-appointed Judge  G. Patrick Murphy and was set for trial for June  23, 1998. On May 28, 1998, the district court  held a pre-trial conference. During the pre-trial  conference at which Mr. Vickers was present, the  court ordered the jury instruction conference set  for June 3, 1998 at 9:00 a.m. At this time the  parties were to provide the court with their  proposed jury instructions.


3
Mr. Vickers was absent for the 9:00 a.m. start  of the jury instruction conference. Noting that  the case was set for trial on June 23, 1998, the  court proceeded with the conference despite Mr.  Vickers's absence. Defense counsel informed the  judge that he had not received a list of exhibits  or any proposed jury instructions from  plaintiff's counsel. The district judge noted  that Mr. Vickers had been unprepared at the May  28 pre-trial conference and stated that he was  considering asking defense counsel to draft a set  of jury instructions. The court then took a short  recess.


4
Following the recess, the court asked defense  counsel whether the previously ordered sanction  for failure to cooperate in discovery had been  paid. Defense counsel informed the court that it  had not. The court again noted that at the May 28  pre-trial conference "plaintiff's lawyer was  completely unprepared and offered no particular  excuse for being unprepared." The court  recognized its power to sanction counsel under  Rules 16 and 37 of the Federal Rules of Civil  Procedure for refusal to cooperate. The court  stated "[o]rdinarily, the Court would simply  assess some attorney's fees and costs and try to  get the case back on schedule. But, that's been  tried in this case before and that didn't work."  The court, citing Mr. Vickers's failure to pay  the previously ordered $285 sanction, his lack of  preparation for the pre-trial conference, and his  failure to appear at the jury instruction  conference, dismissed the case with prejudice.  That same day, the court issued a written order  entering default judgment against Mr. Spain for  failure to prosecute.


5
Mr. Vickers, mistaken as to the time of the  hearing, arrived in court at approximately 9:30  a.m. on June 3. By this time, the hearing had  concluded. In chambers, Mr. Vickers told the  court he never received a written order setting  the time of the jury instruction conference.1  After being informed that his client's case had  been dismissed with prejudice, Mr. Vickers filed  a motion asking the court to reconsider the  dismissal which the court construed as a motion  to alter or amend the judgment pursuant to  Federal Rule of Civil Procedure 59.


6
On July 23, 1998, a hearing was held on the  motion to reconsider. The court ordered counsel  to have their clients present at the hearing. At  the beginning of the hearing, the following  exchange took place between the court and Mr.  Spain:


7
THE COURT:  . . . Mr. Spain, have you been told  that your case was dismissed?


8
MR. SPAIN:  No, I have not.


9
THE COURT:  You have not?


10
MR. SPAIN:  No.


11
THE COURT:  Have you been told why I ordered you  here today?


12
MR. SPAIN:  I received a letter indicating that  it was for reconsideration.


13
THE COURT:  And this is the first time you even  knew your case had been dismissed?


14
MR. SPAIN:  Yes.


15
At the hearing, the court heard from Mr. Spain,  Mr. Vickers, and defense counsel. Following a  recess, the court, citing Mr. Spain's sympathetic  situation due to his counsel's actions and the  severity of dismissal as a sanction, granted the  motion to reconsider on three conditions. The  court outlined these conditions at the hearing  and also in a written order dated July 24, 1998.  First, Mr. Vickers was ordered to comply with all  previous orders in the case including paying the  $285 sanction. Secondly, Mr. Vickers must refer  his failure to keep his client apprised as to the  progress of his case and to inform his client of  the dismissal of his case to both the Illinois  Attorney Registration and Disciplinary Commission  and the corresponding disciplinary authority in  Missouri. Finally, Mr. Vickers was ordered to pay  defense counsel $2,000 in attorney's fees to  "defer the additional expenses and annoyance  occasioned by [Mr. Vickers's] conduct in this  case." If Mr. Vickers were to comply with these  conditions within five working days, the case  would be reinstated. At the hearing Mr. Vickers  expressed some reluctance to comply with the  conditions set out by the court. At that point,  the court clearly informed Mr. Spain that Mr.  Vickers had "not shown any inclination to comply  with the previous orders" of the court and that  if Mr. Vickers failed to comply with these  conditions "the case will be dismissed, or the  dismissal will remain effective." However,  anticipating Mr. Vickers's compliance, the court  stated that the case would be tried on August 25,  1998 at 8:00 a.m. In the July 24 written order,  the court addressed


16
Mr. Vickers's expressed  reluctance to comply with the conditions as  follows:    Mr. Vickers expressed some reluctance to comply  with this Order. If he does not, this Court will  obtain compliance through its contempt power in  order that the authority and dignity of this  Court be maintained. Whether Mr. Spain receives  his day in court is completely contingent upon  Mr. Vickers' prompt and strict compliance with  this Order. However, regardless of whether his  compliance is strict and prompt, it will be  forthcoming.


17
The day after the hearing, Mr. Vickers wrote  Mr. Spain a letter, with carbon copies to the  judge and defense counsel, saying he would not  submit to the conditions imposed by the district  court. The court received its copy of the letter  on July 27, 1998, and the next day entered an  order denying the motion to reconsider the  dismissal. The court also issued an order for Mr.  Vickers to show cause why he should not be held  in contempt of court based on his failure to  comply with the conditions imposed by the  district court and on what the court viewed as  several misrepresentations in his letter to Mr.  Spain. Mr. Vickers filed a Motion for Change of  Judge, citing the court's bias in placing the  blame on the plaintiff, issuing an order that was  a personal attack, and seeking to deny both  plaintiff and counsel the right to appeal and  right of trial. This motion was denied, and  following the show cause hearing, the district  court found Mr. Vickers in civil contempt of  court, upheld the earlier conditions, and imposed  a fine of $50 a day against Mr. Vickers to run  until he fully complied with the conditions.


18
On July 30, 1998 a notice of appeal was filed  in the case, and on September 3, 1998 an amended  notice of appeal was filed, challenging (1) the  original default judgment against Mr. Spain, (2)  the order granting the motion to amend judgment  provided Mr. Vickers complies with the three  conditions, (3) the order denying reconsideration  due to Mr. Vickers's non-compliance, and (4) the  denial of the motion to stay execution of  judgment.

II.  ANALYSIS
A.  Appellate Jurisdiction

19
Appellee has filed a motion to strike Mr.  Spain's portion of the appeal, arguing Mr. Spain  is not a party to this appeal since only Mr.  Vickers and not Mr. Spain filed a proper notice  of appeal. We must first decide this  jurisdictional question before proceeding to the  merits of Mr. Spain's appeal. The body of the  amended notice of appeal consisted of the  following sentence:


20
Notice is hereby given that Eric E. Vickers,  counsel for Larry Spain, plaintiff above-named,  hereby appeals to the United States Court of  Appeals for the Seventh Circuit for the orders  entered in this action on June 3rd, July 24th,  July 28th, 1998 and August 20, 1998.


21
The caption of the appeal stated "Larry M. Spain,  Plaintiff v. Board of Education of Meridian  Community Unit School District Number 101,  Defendant."


22
Federal Rule of Appellate Procedure 3(c)(1)(A)  requires a party to name each party appealing in  the "caption or body of the notice" of appeal.  Rule 3(c)(4) provides that an appeal will not be  dismissed for "failure to name a party whose  intent to appeal is otherwise clear from the  notice." The 1993 advisory committee notes to  Rule 3 consider the designation sufficient if "it  is objectively clear that a party intended to  appeal." Appellee cites to Clay v. Fort Wayne  Community Schools, 76 F.3d 873 (7th Cir. 1996),  to support his Rule 3(c)(1)(A) argument.


23
Clay was a class action suit in which both  parents and their children sued a school  district. The case was dismissed, and on appeal,  this court ruled that the children did not have  grounds for appeal since only the parents were  named in the notice of appeal. Id. at 877. We  reasoned that in not mentioning the children in  the notice, "the adult plaintiffs were appealing  all adverse judgments entered against them not  judgments entered against their children or  student plaintiffs." Id. We also emphasized the  importance of clarity in the notice of appeal in  class action cases otherwise "class-action  defendants in actions brought by multiple  plaintiffs, would never know which classes were  appealing the court's decision." Id.


24
Clay can be distinguished from the facts in the  present case. Clay was a class action case, and  absent specific notice of appeal, it was unclear  which plaintiffs were appealing. Here, there is  only one party in this case. Two of the orders  specifically listed in the notice of appeal are  the order to dismiss Mr. Spain's case and the  order denying Mr. Spain's motion to reconsider  his dismissal. These two orders dealt only with  Mr. Spain's case and not with Mr. Vickers's  sanctions. Therefore, under Federal Rule of  Appellate Procedure 3(c)(4), even though Mr.  Spain was not named in the body of the notice of  appeal, his "intent to appeal is otherwise clear  from the notice." The notice of appeal made it  objectively clear that Mr. Spain intended to  appeal. Also Mr. Spain's name was included in the  caption of the appeal, as required by Rule  3(c)(1)(A). Mr. Spain is a proper party to this  appeal, and we may consider his claims on the  merits. Appellee's motion to strike is denied.

B.  Dismissal and Motion to Reconsider

25
Federal Rule of Civil Procedure 16(f), which  incorporates Rule 37(b)(2)(C), allows a district  court to dismiss an action for failure of a party  to attend a pre-trial conference. The court has  this power in order to "achieve the orderly and  expeditious disposition of cases." Link v. Wabash  Railroad Co., 370 U.S. 626, 630-31 (1962).  However, the court shall not dismiss a case  "without due warning to the plaintiff's counsel."  Ball v. City of Chicago, 2 F.3d 752, 755 (7th  Cir. 1993). Due warning does not require the  judge to "notify the plaintiff himself, as  distinct from his lawyer, before dismissing." Id.  at 756. Dismissal should be used "only in extreme  situations, when there is a clear record of delay  or contumacious conduct, or when other less  drastic sanctions have proven unavailable."  Kruger v. Apfel, 214 F.3d 784, 787 (7th Cir. May 10, 2000) (internal quotations  and citations omitted). Spain argues that the  district court erred both in dismissing his case  and in denying his motion to reconsider. We apply  the abuse of discretion standard when reviewing  an order to dismiss. National Hockey League v.  Metropolitan Hockey Club Inc., 427 U.S. 639, 642  (1976). We also apply abuse of discretion when  reviewing the denial of a Rule 59 motion to amend  the judgment. Britton v. Swift Transportation  Co., Inc., 127 F.3d 616, 618 (7th Cir. 1997).


26
In the present case, Mr. Vickers, by not  attending the jury instruction conference,  violated Rule 16(f). In his brief, Mr. Vickers  claims that his failure to attend was the  district court's fault, since the written notice  for the conference arrived late. While the order  did indeed arrive late, Mr. Vickers was present  at the previous conference where the court  announced on the record the time of the jury  instruction conference as 9:00 a.m. The fact Mr.  Vickers did show up for the conference on that  day, shows that he knew of the hearing and was  not relying solely on written notice. Since the  district court later granted the motion to  reconsider upon three conditions, the court did  not "accord favorable treatment to appellee" as  Mr. Vickers contends.


27
Mr. Vickers received "due warning" that the  case would be dismissed at the reconsideration  hearing. The district court, citing the difficult  position of Mr. Spain, who was not at fault,  allowed the case to be reinstated provided Mr.  Vickers comply with the three conditions within  five working days. While the case was still  technically dismissed, the court stated that it  would reinstate the case provided Mr. Vickers  promptly complied with the conditions. Therefore,  Mr. Vickers had due warning before the case was  finally dismissed. Not only did Mr. Vickers  receive this warning, but so did Mr. Spain, who  was present for the reconsideration hearing. At  the hearing, Mr. Vickers, in the presence of his  client, indicated his reluctance to comply with  the three conditions. The district court received  Mr. Vickers's letter to Mr. Spain on July 27,  1998, three days after the hearing on the motion  to reconsider. In the letter Mr. Vickers told his  client that he would not comply with the three  conditions. The court, reasonably taking this  letter as Mr. Vickers's failure to comply,  ordered Mr. Vickers to show cause why he should  not be held in contempt and refused to reinstate  the case.


28
In ordering both the original dismissal and in  conditionally granting the motion to reconsider,  the court cited several instances of delay  committed by Mr. Vickers throughout the case.  These included failure of Vickers & Associates to  provide initial disclosures, failure to answer  interrogatories, failure to pay the previously  ordered $285 sanction for failing to make initial  disclosures, and lack of preparation at the May  28 pre-trial conference. Finally, there was the  failure of Mr. Vickers to attend the June 3 jury  instruction conference. These facts support a  finding of a "clear record of delay." Kruger, 214 F.3d at 787. Also the fact that Mr.  Vickers did not pay the previous sanction for a  year and a half gave the court grounds to believe  further monetary sanctions would be ineffective,  particularly when Mr. Vickers informed his client  and the court that he would not comply with the  conditions. While going from a sanction of $285  to dismissal may seem an abrupt increase in  severity, Mr. Spain does not claim he was lulled  into a false sense of security. Furthermore, at  the reconsideration hearing, the court  "reiterated crystalline warnings of the imminent  dismissal of this case." Ball, 2 F.3d at 757.  This was enough for Mr. Spain to be aware  dismissal was a real possibility.


29
The district court provided the required warning  to both the plaintiff and his counsel. It was  after this warning that Mr. Vickers informed the  court he would not comply with the conditions for  reinstatement. This warning, combined with the  earlier delays and the ineffectiveness of  previous sanctions, are sufficient to support a  finding that the district court did not abuse its  discretion in dismissing the case or in denying  the motion to amend judgment.

C.  Sanctions Against Mr. Vickers

30
Mr. Vickers also appeals, arguing that the  sanctions imposed against him were "illegal."  When reviewing Rule 16(f) sanctions, whether it  is dismissal or sanctions against an attorney, we  apply the abuse of discretion standard. National  Hockey League, 427 U.S. at 642; Smith v. Chicago  School Reform Bd. of Trustees, 165 F.3d 1142,  1144 (7th Cir. 1999). In the order on the motion  to reconsider, the district court ordered Mr.  Vickers to pay the previously ordered $285  sanction for failure to make initial disclosures.  The court further ordered Mr. Vickers to refer  himself to the Missouri and Illinois attorney  disciplinary agencies for failing to inform Mr.  Spain of the dismissal of the case. Finally, the  court required Mr. Vickers to pay $2,000 in  attorney's fees to defense counsel to "defer the  additional expenses and annoyance occasioned by  [Mr. Vickers's] conduct in this case." Prior to  the show cause hearing, but after writing the  letter, Mr. Vickers paid the $285 and referred  himself to the disciplinary authorities, which  left the $2,000 in attorney's fees. Following the  show cause hearing the court found Mr. Vickers in  civil contempt to "compel compliance" with the  remaining sanction of $2,000.


31
Mr. Vickers initially argues that the sanctions  were illegal because they resulted from his  letter to his client which he contends was  Constitutionally-protected speech and, therefore,  "non-contemptuous." However, Mr. Vickers fails to  recognize that the sanctions were imposed not  because of his letter to his client, but based on  several failures and delays in the prosecution of  the case by Mr. Vickers. In its July 24 order  imposing the sanctions, the court expressly  stated that the sanctions were based on "a  pattern of neglect and slovenly practice" by Mr.  Vickers. The July 24 order made clear that,  should Mr. Vickers fail to comply with the  sanctions, the court would "obtain compliance  through its contempt power in order that the  authority and dignity of [the court] be  maintained." At the show cause hearing, the court  noted "[t]he purpose of civil contempt is  essentially to compel compliance" and found Mr.  Vickers in contempt of court, not based on the  contents of his letter, but for his failure to  pay the $2,000 in attorney's fees that had been  ordered. Given the history of delay in the  record, the district court did not err in holding  Mr. Vickers in contempt for failing to comply  with valid, court-ordered sanctions. Furthermore,  Mr. Vickers argues that the court unjustifiably  ordered the show cause hearing before the five  days allotted for compliance with the order had  expired. However, after receiving a carbon copy  of the letter from Mr. Vickers to Mr. Spain  stating that he would not comply with the  conditions ordered by the district court, the  district judge was reasonable by concluding that  Mr. Vickers would not comply within the allotted  five days. In fact, at the time of the show cause  hearing on August 6, 1998, Mr. Vickers had not  yet fully complied with the conditions.

III.  CONCLUSION

32
Appellee's motion to strike is DENIED. The  decision of the district court is AFFIRMED.



Notes:


1
 The record reveals that in fact, the court's  written order setting the hearing for 9:00 a.m.  on June 3 did not arrive at Mr. Vickers's office  until the 10:00 a.m. mail delivery on June 3.